DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 7/23/2020 are currently pending. Claim(s) 16-20 is/are withdrawn, 1-15 is/are rejected.
Election-Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 12/9/2021 is acknowledged. Claim(s) 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites ‘each protrusion including a tab extending radially outward from the protrusion’ it is unclear if the tab is of recited claim 1 or a new tab. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, 8-14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Richard (WO 2013079172 A1).

    PNG
    media_image1.png
    759
    477
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    902
    663
    media_image2.png
    Greyscale


Regarding claim 2, Richard teaches wherein the top endplate comprises four protrusions extending upwardly away from the top endplate, each protrusion including a tab extending radially outward from the protrusion, wherein each of the tabs are structured to interact with the retainer to removably couple the filter cartridge to the cover, and wherein the four protrusions are circumferentially spaced apart about the longitudinal axis (fig. 3).
Regarding claim 3, Richard teaches wherein the base of filter housing defines an inlet, an outlet in fluid communication with the inlet, and a drain, wherein during operation of the filtration system, fluid flows in a first flow path from the inlet, into the filter cartridge, and to the outlet (the reference mentions item 23 to be an outlet and having an invisible inlet behind it).
Regarding claim 4, Richard teaches further comprising a drain assembly (19, 21) within the drain (21) that is movable between a closed position and an open position, wherein the drain assembly is in the open position when the filter cartridge is in the uninstalled position, and wherein the drain assembly is in the closed position when the filter cartridge is in the installed position.

Regarding claim 9, Richard teaches further comprising a pipe (15) coupled to the base and configured to be at least partially received by the filter cartridge when the filter cartridge is in the installed position.
Regarding claim 10, Richard teaches filtration system, the filtration system comprising: a filter housing (1) comprising a base  (bottom portion) and a cover (7) removably coupled to the base, the cover comprising a retainer (bottom vertical projection); and a filter cartridge (13) having a longitudinal axis and being movable between an installed position within the filter housing and an uninstalled position outside the filter housing, the filter cartridge comprising: a top endplate (29) comprising at least one protrusion extending upwardly away from the top endplate, the at least one protrusion including a tab (fig. 3) extending radially outward from the protrusion and structured to interact with the retainer to removably couple the filter cartridge to the cover; a bottom endplate (31); the bottom endplate comprising a flexible portion and defining a filter outlet opening (47); and a filter media (39) extending axially between the top endplate and the bottom endplate; and a pipe (15) coupled to the base, the pipe extending into the filter outlet opening and toward the top endplate when the filter cartridge is in the installed position to define a portion of a fluid flow path between the inlet and the outlet.
Regarding claim 11, Richard teaches wherein the pipe is received by the filter outlet opening such that the pipe extends along the longitudinal axis and is located within the filter media, and wherein the pipe fluidly couples an interior of the filter media to the outlet (fig. 1).

Regarding claim 13, Richard teaches wherein the top endplate comprises four protrusions extending upwardly away from the top endplate, wherein the four protrusions are circumferentially spaced about the longitudinal axis (fig. 3).
Regarding claim 14, Richard teaches wherein the cover comprises a cup structured to retain fluid when the cover is inverted (fig. 1).
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as obvious over Richard (WO 2013079172 A1).
Regarding claim 5, Richard does not teach a pressure bypass valve positioned in the base. However it is very common in the art to have a bypass valve to prevent operation in high pressure environments that may damage the filter. For example, at least US 20140284263 A1 teaches that the filter can have drain assembly (30) that has a drain valve (34) that can be adjusted to open and close manually or automatically to remove unwanted fluid in the filter. Therefore It would have been obvious to one of ordinary skill to have incorporated the teachings of US ‘263 for the aforesaid advantages. 
Regarding claim 15, Richard does not teach the cover further comprises a hex drive extending upwardly away from the cover. However, this mere engineering design of attaching a cap/cover to a 
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richard (WO 2013079172 A1) in view of Rathod (US 9186602 B2).
Regarding claims 6-7, Richard teaches cylindrically shaped sleeve. Rathod teaches a generally cylindrical housing body (100) joined at opposite ends thereof to said first and second housing end caps (14 and 16). Such allows to provide structural support for the filtration media (30). It would have been obvious to one of ordinary skill to have incorporated the teachings of Rathod into Richard for the aforesaid advantage. One of ordinary skill would have further optimized width of the gap to balance the flow rate and filtration, these merely matter of scaling and sizing and within the knowledge any skilled person in the art. 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777